Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 1 of 16 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK



JACK KANG, an                                         Civil Action Number: 1:19-cv-2237
individual

       Plaintiff

v.

STEVE MADDEN HANDBAGS, INC.


      Defendant
_________________________________/


       Plaintiff Jack Kang (hereinafter “Plaintiff”), individually and on behalf of all other

individuals similarly situated, hereby files suit against Defendant Steve Madden Handbags Inc.,

(hereinafter “Defendant” or “Steve Madden”) pursuant to the Americans with Disabilities Act,

Title III, 42 U.S.C. § 12181 et seq. (“ADA”), and alleges the following:

                                        INTRODUCTION

       1.      Plaintiff is a visually-impaired and legally blind person who requires screen-

reading software to read website content using his computer. Plaintiff uses the terms “blind” or

“visually-impaired” to refer to all people with visual impairments who meet the legal definition

of blindness in that they have a visual acuity with correction of less than or equal to 20 x 200.

Some blind people who meet this definition have limited vision. Others have no vision.

       2.      Plaintiff brings this civil rights action against Defendant. for its failure to design,

construct, maintain, and operate its website to be fully accessible to and independently usable by

Plaintiff and other blind or visually-impaired people. Defendant’s denial of full and equal access
Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 2 of 16 PageID #: 2



to its website, and therefore denial of its products and services offered thereby and in conjunction

with its physical locations, is a violation of Plaintiff’s rights under the Americans with

Disabilities Act (“ADA”).

       3.      Because Defendant’s website, https://www.stevemadden.com (the “Website” or

“Defendant’s website”), is not equally accessible to blind and visually-impaired consumers in

violation of the ADA, Plaintiff seeks a permanent injunction to cause a change in Defendant’s

corporate policies, practices, and procedures so that Defendant’s website will become and remain

accessible to blind and visually-impaired consumers.

                                 JURISDICTION AND VENUE

       4.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42 U.S.C. §

12181, et seq., and 28 U.S.C. § 1332.

       5.      This Court has personal jurisdiction over Defendant because it conducts and

continues to conduct a substantial and significant amount of business in the State of New York,

and because Defendant's offending website is available across California.

       6.      Venue is proper in this District pursuant to 28 U.S.C. §1391 because Defendant

conducts and continues to conduct a substantial and significant amount of business in this

District, Defendant is subject to personal jurisdiction in this District, and a substantial portion of

the conduct complained of herein occurred in this District.

                                             PARTIES

       7.      Plaintiff, at all times relevant and as alleged herein, is a resident of California,

County of Los Angeles. Plaintiff is a blind, visually-impaired handicapped person, and a member




                                                  2
Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 3 of 16 PageID #: 3



of a protected class of individuals under the ADA, pursuant to 42 U.S.C. § 12102(1)-(2), and the

regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

       8.       Plaintiff is informed and believes, and thereon alleges Defendant is a corporation,

incorporated in Delaware and has its principal place of business in Long Island, New York.

Defendant is registered to do business in the State of California and has been doing business in

the State of California, including this District. Defendant operates retail clothing, shoe and

accessory locations (“Steve Madden”), “Defendant’s locations” or “Defendant’s stores”

hereinafter) in this District. Defendant’s website is a place of public accommodation under the

ADA because it serves to augment its locations by providing the general public information on

the various locations and educating the general public as to its goods and services, and also to

provide the general public with the ability to purchase goods and services.

       9.       Defendant’s locations are public accommodations within the definition of Title

III of the ADA, 42 U.S.C. § 12181(7). Defendant’s website is a service, privilege, or advantage

of Defendant’s locations.

       10.      Defendant is subject to personal jurisdiction in this District. Defendant has been

and is committing the acts or omissions alleged herein in this District that caused injury, and

violated rights in contravention of the ADA, to Plaintiff and to other blind and other visually

impaired-consumers. A substantial part of the acts and omissions giving rise to Plaintiff’s claims

occurred in this District. Specifically, Plaintiff has been denied the full use and enjoyment of the

facilities, goods, and services of Defendant’s website in Los Angeles County. The access barriers

Plaintiff encountered on Defendant’s website have caused a denial of Plaintiff’s full and equal

access and now deter Plaintiff on a regular basis from accessing Defendant’s website. Similarly,




                                                 3
Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 4 of 16 PageID #: 4



the access barriers Plaintiff encountered on Defendant’s website have impeded Plaintiff’s full

and equal enjoyment of goods and services offered at Defendant’s brick-and mortar locations.



           THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET

         11.   The Internet has become an important source of information, a portal, and a tool

for conducting business, engaging in everyday activities such as shopping, learning, banking,

researching, as well as many other activities for sighted, blind, and visually-impaired persons

alike.

         12.   In today's technology-driven world, blind and visually-impaired people have the

ability to access websites using keyboards in conjunction with screen access software that

vocalizes the visual information found on a computer screen or displays the content on a

refreshable Braille display. This technology is known as screen-reading software. Screen-reading

software is currently the only method a blind or visually-impaired person may independently

access the Internet. Unless websites are designed to be read by screen-reading software, blind

and visually-impaired persons are unable to fully access websites, and the information, products,

and services contained thereon.

         13.   Blind and visually-impaired users of personal computers and mobile electronic

devices have several screen-reading software programs available to them. ChromeVox is a

popular screen-reading software program available for visually impaired users.

         14.   For screen-reading software to function, the information on a website must be

capable of being rendered into text. If the website content is not capable of being rendered into

text, the blind or visually-impaired user is unable to access the same content available to sighted

users.



                                                4
Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 5 of 16 PageID #: 5



       15.     The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.0 of the Web Content

Accessibility Guidelines ("WCAG 2.0" hereinafter). WCAG 2.0 are well-established guidelines

for making websites accessible to blind and visually-impaired people as well as other persons

who require screen-reading technology to use computers and access the internet. These

guidelines are adopted and followed by business entities who comply with federal law and

ensure their websites are accessible to individuals with disabilities, including the blind and

visually-impaired users.

       16.     Inaccessible or otherwise non-compliant websites pose common access barriers to

blind and visually-impaired persons. Common barriers encountered by blind and visually

impaired persons include, but are not limited to, the following:

       a. A text equivalent for every non-text element is not provided;

       b. Title frames with text are not provided for identification and

          navigation;

       c. Equivalent text is not provided when using scripts;

       d. Forms with the same information and functionality as for sighted persons are not

       provided;

       e. Information about the meaning and structure of content is not conveyed by more than

       the visual presentation of content;

       f. Text cannot be resized without assistive technology up to 200 percent without loss of

       content or functionality;

       g. If the content enforces a time limit, the user is not able to extend, adjust or disable it;

       h. Web pages do not have titles that describe the topic or purpose;



                                                  5
Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 6 of 16 PageID #: 6



       i. The purpose of each link cannot be determined from the link text alone or from the link

       text and its programmatically determined link context;

       j. One or more keyboard operable user interface lacks a mode of operation where the

       keyboard focus indicator is discernible;

       k. The default human language of each web page cannot be programmatically

determined;

       l. When a component receives focus, it may initiate a change in context;

       m. Changing the setting of a user interface component may automatically cause a change

       of context where the user has not been advised before using the component;

       n. Labels or instructions are not provided when content requires user input;

       o. In content which is implemented by using markup languages, elements do not have

       complete start and end tags, elements are not nested according to their specifications,

       elements may contain duplicate attributes and/or any IDs are not unique;

       p. Inaccessible Portable Document Format (PDFs); and,

       q. The name and role of all User Interface elements cannot be programmatically

       determined; items that can be set by the user cannot be programmatically set; and/or

       notification of changes to these items is not available to user agents, including assistive

       technology.

                              FACTUAL BACKGROUND

       17.    Defendant offers the commercial website, www.stevemadden.com, to the public.

The website offers features which should allow all consumers to access the goods and services

which Defendant offers in connection with its physical locations.




                                                  6
Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 7 of 16 PageID #: 7



       18.      Based on information and belief, it is Defendant's policy and practice to deny

Plaintiff, along with other blind or visually-impaired users, access to Defendant’s website, and to

therefore specifically deny the goods and services that are offered and integrated with

Defendant’s locations. Due to Defendant's failure and refusal to remove access barriers to its

website, Plaintiff and visually-impaired persons have been and are still being denied equal access

to Defendant’s locations and the numerous goods, services, and benefits offered to the public

through Defendant’s website.

             Defendant’s Barriers on Defendant’s Website Deny Plaintiff Access

       19.     Plaintiff is a visually-impaired and legally blind person, who cannot use a

computer without the assistance of screen-reading software. However, Plaintiff is a proficient

user of the ChromeVox screen-reader and uses it to access the internet. Plaintiff has visited

Defendant’s website using the ChromeVox screen-reader.

       20.     During Plaintiff’s visits to Defendant’s website, Plaintiff encountered multiple

access barriers which denied Plaintiff full and equal access to the facilities, goods and services

offered to the public and made available to the public on Defendant’s website. Due to the

widespread access barriers Plaintiff encountered on Defendant’s website, Plaintiff has been

deterred, on a regular basis, from accessing Defendant’s website. Similarly, the access barriers

Plaintiff encountered on Defendant’s website have deterred Plaintiff from visiting Defendant’s

brick-and-mortar locations.

       21.     While attempting to navigate Defendant’s website, Plaintiff encountered multiple

accessibility barriers for blind or visually-impaired people that include, but are not limited to, the

following:




                                                  7
Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 8 of 16 PageID #: 8



       a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is invisible code

       embedded beneath a graphical image on a website. Web accessibility requires that alt-text

       be coded with each picture so that screen-reading software can speak the alt-text where a

       sighted user sees pictures. Alt-text does not change the visual presentation, but instead a

       text box shows when the mouse moves over the picture. The lack of alt-text on these

       graphics prevents screen readers from accurately vocalizing a description of the graphics.

       As a result, visually-impaired customers are unable to determine what is on the website,

       browse, look for store locations, check out Defendant’s programs and promotions, or

       make any purchases;

       b. Empty Links That Contain No Text causing the function or purpose of the link to not be

       presented to the user. This can introduce confusion for keyboard and screen-reader users;

       c. Redundant Links where adjacent links go to the same URL address which results in

       additional navigation and repetition for keyboard and screen-reader users; and

       d. Linked Images Missing Alt-text, which causes problems if an image within a link

       contains no text and that image does not provide alt-text. A screen reader then has no

       content to present the user as to the function of the link, including information contained

       in PDFs.

       22.     Plaintiff attempted to do business with Defendant on Defendant’s website and

Plaintiff encountered barriers to access on Defendant’s website.

       23.     Despite attempts to do business with Defendant on its website, the numerous

access barriers contained on the website and encountered by Plaintiff, have denied Plaintiff full

and equal access to Defendant’s website. Plaintiff, as a result of the barriers on Defendant’s

website, continues to be deterred on a regular basis from accessing Defendant’s website.



                                                8
Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 9 of 16 PageID #: 9



Likewise, based on the numerous access barriers Plaintiff has been impeded from the full and

equal enjoyment of goods and services offered in Defendant’s stores and from making purchases

at such physical locations.

                       Defendant Must Remove Barriers To Its Website

       24.     Due to the inaccessibility of Defendant’s website, blind and visually-impaired

customers such as Plaintiff, who need screen-readers, cannot fully and equally use or enjoy the

facilities, goods, and services Defendant offers to the public on its website. The access barriers

Plaintiff encountered on Defendant’s website have caused a denial of Plaintiff’s full and equal

access in the past, and now deter Plaintiff on a regular basis from accessing Defendant’s website.

In addition, the access barriers Plaintiff encountered on Defendant’s website have deterred

Plaintiff from visiting Defendant’s locations.

       25.      If Defendant’s website was equally accessible to all, Plaintiff could

independently navigate these websites and complete a desired transaction as sighted individuals

do.

       26.     Through his attempts to use Defendant’s website, Plaintiff has actual knowledge

of the access barriers that make these services inaccessible and independently unusable by blind

and visually-impaired people.

       27.      Because maintaining and providing a website that is fully and equally accessible

to all consumers, using the guidance of the success criteria outlined by the WCAG 2.0

Guidelines, would provide Plaintiff and other visually-impaired consumers with full and equal

access to Defendant’s website, Plaintiff alleges that Defendant has engaged in acts of intentional

discrimination, including but not limited to the following policies or practices:




                                                 9
Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 10 of 16 PageID #: 10



        a. Construction and maintenance of a website that is inaccessible to visually-impaired

        individuals, including Plaintiff;

        b. Failure to construct and maintain a website that is sufficiently intuitive so as to be

        equally accessible to visually-impaired individuals, including Plaintiff; and,

        c. Failure to take actions to correct these access barriers in the face of substantial harm

        and discrimination to blind and visually-impaired consumers, such as Plaintiff, as a

        member of a protected class.

        28.      Defendant therefore uses standards, criteria or methods of administration that

 have the effect of discriminating or perpetuating the discrimination of others, as alleged herein.

        29.     The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks

 in this action. In relevant part, the ADA requires:

        “In the case of violations of . . . this title, injunctive relief shall include an order to alter

        facilities to make such facilities readily accessible to and usable by individuals with

        disabilities. Where appropriate, injunctive relief shall also include requiring the . . .

        modification of a policy. . .”

        (42 U.S.C. § 12188(a)(2).)

        30.     Because Defendant’s website is not equally accessible, and because Defendant

 lacks a corporate policy that is reasonably calculated to cause its website to become and remain

 accessible, Plaintiff invokes the provisions of 42 U.S.C. § 12188(a)(2), and seeks a permanent

 injunction requiring Defendant to retain a qualified consultant acceptable to Plaintiff (“Agreed

 Upon Consultant”) to assist Defendant to comply with the ADA by making the website

 accessible, using the success criteria outlined in the WCAG 2.0 guidelines as a source of




                                                   10
Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 11 of 16 PageID #: 11



 reference. Plaintiff seeks that this permanent injunction require Defendant to cooperate with the

 Agreed Upon Consultant to:

        a. Train Defendant’s employees and agents who develop the Defendant’s website on

        accessibility and compliance with the ADA using the success criteria outlined in the

        WCAG 2.0 guidelines as a source of reference;

        b. Regularly check the accessibility of Defendant’s website to maintain its accessibility as

        required by the ADA using the success criteria outlined in the WCAG 2.0 guidelines as a

        source of reference;

        c. Regularly test end-user accessibility of the website by blind or visually-impaired

        screen-reader users to ensure that Defendant’s website is accessible to blind and visually-

        impaired individuals who would access the website with screen-reading technology; and,

        d. Develop an accessibility policy that is clearly disclosed on its website, with contact

        information for users to report accessibility-related problems and be provided with

        meaningful resolution after Defendant has investigated and identified the accessibility-

        related problem.

        31.    If Defendant’s website was accessible, Plaintiff and similarly situated blind and

 visually-impaired people could independently view items on the Website, locate Defendant’s

 locations, shop for and otherwise research related products and services available via

 Defendant’s website.

        32.    Although Defendant may currently have centralized policies regarding the

 maintenance and operation of its website, Defendant lacks a plan and policy reasonably

 calculated to make its websites fully and equally accessible to, and independently usable by,

 blind and other visually-impaired consumers.



                                                11
Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 12 of 16 PageID #: 12



        33.     Without injunctive relief, Plaintiff and other visually-impaired consumers will

 continue to be unable to independently use the Defendant's website in violation of their rights.

                                  FIRST CAUSE OF ACTION

        VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990

                   42 U.S.C. § 12181 et seq. WWW.STEVEMADDEN.COM

        34.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged above.

        35.      Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

        “No individual shall be discriminated against on the basis of disability in the full and

        equal enjoyment of the goods, services, facilities, privileges, advantages, or

        accommodations of any place of public accommodation by any person who owns, leases

        (or leases to), or operates a place of public accommodation.”

        (42 U.S.C. § 12182(a).)

        36.     Defendant’s locations are public accommodations within the definition of Title III

 of the ADA, 42 U.S.C. § 12181(7). Defendant’s website is a service, privilege, or advantage of

 Defendant’s locations. Defendant’s website is a service that is integrated with these locations.

        37.      Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

 deny individuals with disabilities the opportunity to participate in or benefit from the goods,

 services, facilities, privileges, advantages, or accommodations of an entity. (42 U.S.C. §

 12182(b)(1)(A)(i).)

        38.      Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

 deny individuals with disabilities an opportunity to participate in or benefit from the goods,

 services, facilities, privileges, advantages, or accommodation, which is equal to the opportunities

 afforded to other individuals. (42 U.S.C. § 12182(b)(1)(A)(ii).)



                                                 12
Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 13 of 16 PageID #: 13



        39.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

 includes, among other things:

        “[A] failure to make reasonable modifications in policies, practices, or procedures, when

        such modifications are necessary to afford such goods, services, facilities, privileges,

        advantages, or accommodations to individuals with disabilities, unless the entity can

        demonstrate that making such modifications would fundamentally alter the nature of such

        goods, services, facilities, privileges, advantages or accommodations; and a failure to

        take such steps as may be necessary to ensure that no individual with a disability is

        excluded, denied services, segregated or otherwise treated differently than other

        individuals because of the absence of auxiliary aids and services, unless the entity can

        demonstrate that taking such steps would fundamentally alter the nature of the good,

        service, facility, privilege, advantage, or accommodation being offered or would result in

        an undue burden.”

        (42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).)

        40.     Pursuant to 42 U.S.C. §12181(7)(E) Defendant’s website is a place of public

 accommodation under the ADA because it serves to augment its locations by providing the

 general public information on the various locations and educate the general public as to its goods

 and services, and also to provide the general public with the ability to purchase goods and

 services. As such, the Defendant’s website must be in compliance with the ADA. However, the

 Defendant’s website is\was not in compliance with the ADA. Plaintiff has suffered an injury in

 fact because of the website’s (and Defendant’s) non-compliance with the ADA.

        41.     As a result of the inaccessibility of Defendant’s website and by the barriers to

 access in its website (when removal of those barriers is readily achievable), Defendant has



                                                  13
Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 14 of 16 PageID #: 14



 denied individuals with disabilities who are visually impaired full and equal enjoyment of the

 information and services that Defendant has made available to the general public on its website,

 in derogation of 42 U.S.C. §12101 et. seq., and as prohibited by 42 U.S.C. §12182 et. seq.

        42.     Therefore, due to Plaintiff’s disability and Defendant’s failure to have its website

 adequately accessible to individuals with visual impairments, Plaintiff was unable to comprehend

 Defendant’s website.

        43.     Defendant has violated the ADA (and continues to violate the ADA) by denying

 access to its website to individuals with disabilities who are visually impaired and who require

 the assistance of interface with screen reader software to comprehend and access internet

 websites.

        42.     The acts alleged herein constitute violations of Title III of the ADA, and the

 regulations promulgated thereunder. Plaintiff, who is a member of a protected class of persons

 under the ADA, has a physical disability that substantially limits the major life activity of sight

 within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, Plaintiff has been denied

 full and equal access to Defendant’s website, has not been provided services which are provided

 to other patrons who are not disabled, and has been provided services that are inferior to the

 services provided to non-disabled persons. Defendant has failed to take any prompt and equitable

 steps to remedy its discriminatory conduct. These violations are ongoing.

        43. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

 incorporated therein, Plaintiff, requests relief as set forth below.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays pray for judgment against Defendant, as follows:




                                                   14
Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 15 of 16 PageID #: 15



        1.      A Declaratory Judgment that, at the commencement of this action, Defendant was

 in violation of the specific requirements of Title III of the ADA 42 U.S.C. § 12181 et seq., and

 the relevant implementing regulations of the ADA, for Defendant’s failure to take action that

 was reasonably calculated to ensure that its websites are fully accessible to, and independently

 usable by, blind and visually-impaired individuals;

        2.      A preliminary and permanent injunction enjoining Defendant from further

 violations of the ADA, 42 U.S.C. § 12181 et seq., with respect to Defendant’s website;

        3.      A preliminary and permanent injunction requiring Defendant to take the steps

 necessary to make Defendant’s website readily accessible to and usable by blind and visually-

 impaired individuals;

        4.      For attorneys' fees and expenses pursuant to all applicable laws including, without

 limitation, pursuant to 42 U.S.C. § 12188(a)(1);

        5.      For pre-judgment interest to the extent permitted by law;

        6.      For costs of suit; and

        7.      For such other and further relief as this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby respectfully requests a trial by jury on all appropriate issues raised in this

 Complaint.




                                                  15
Case 1:19-cv-02237-RJD-RML Document 1 Filed 04/16/19 Page 16 of 16 PageID #: 16



       Dated: April 16, 2019        Respectfully submitted,


                                     /s/ Stamatios Stamoulis
                                    Stamatios Stamoulis
                                    New York No: 3028669
                                    Stamoulis & Weinblatt LLC
                                    800 N. West Street, Third Floor
                                    Wilmington, DE 19801
                                    Tel: (302) 999-1540
                                    Email: stamoulis@swdelaw.com

                                    Evan S. Kagan (pro hac anticipated)
                                    District of Columbia Bar No: 994528
                                    Legal Justice Advocates, LLP
                                    1629 K Street NW, Suite 300
                                    Washington, D.C. 20006
                                    Tel: (202) 290-6671
                                    Email: ek@legaljusticeadvocates.com

                                    Counsel for Plaintiff




                                      16
